
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


AMENDMENT NO. 1 TO
FOREST OIL CORPORATION
2001 STOCK INCENTIVE PLAN


        WHEREAS, Forest Oil Corporation (the "Company") has heretofore adopted
the Forest Oil Corporation 2001 Stock Incentive Plan (the "Plan"); and

        WHEREAS, the Company desires to amend the Plan to increase the maximum
aggregate number of shares of the Company common stock available for issuance
under the Plan, to modify the maximum award limitations regarding performance
awards, phantom stock awards and restricted stock and limit the term of any
option granted under the Plan to ten years; and

        WHEREAS, the Compensation Committee and the Board of Directors have each
approved the amendment of the Plan to increase the shares available for issuance
under the Plan at meetings held on February 11, 2003 and February 25, 2003,
respectively; and

        WHEREAS, the Company is seeking shareholder approval of the amendment of
the Plan, as set forth in the Company's Proxy Statement for the Annual Meeting
of Shareholders scheduled for May 8, 2003;

        NOW, THEREFORE, the Plan shall be amended as follows, provided that such
amendments shall not be effective until the date of approval by the Company's
shareholders:

        1.     Paragraph V(a) of the Plan shall be deleted and the following
shall be substituted therefor:

        "(a) Shares Subject to the Plan and Award Limits. Subject to adjustment
in the same manner as provided in Paragraph XI with respect to shares of Common
Stock subject to Options then outstanding, the aggregate number of shares of
Common Stock that may be issued under the Plan shall not exceed 3,800,000
shares. Shares shall be deemed to have been issued under the Plan only (i) to
the extent actually issued and delivered pursuant to an Award or (ii) to the
extent an Award denominated in shares of Common Stock is settled in cash. To the
extent that an Award lapses or the rights of its holder terminate, any shares of
Common Stock subject to such Award shall again be available for the grant of an
Award under the Plan. Notwithstanding any provision in the Plan to the contrary,
(1) the maximum number of shares of Common Stock that may be subject to Options,
Restricted Stock Awards and Performance Awards denominated in shares of Common
Stock granted to any one individual during the term of the Plan may not exceed
950,000 shares of Common Stock, (2) no more than 950,000 shares of Common Stock
may be utilized for Performance Awards, Phantom Stock Awards or Restricted Stock
Awards during the term of the Plan, (3) no more than 237,500 shares of Common
Stock may be subject to Restricted Stock Awards granted to any one individual
during the term of the Plan, and (4) the maximum amount of compensation that may
be paid under all Performance Awards under the Plan denominated in cash
(including the Fair Market Value of any shares of Common Stock paid in
satisfaction of such Performance Awards) granted to any one individual during
any calendar year may not exceed $2,000,000, and any payment due with respect to
a Performance Award shall be paid no later than 10 years after the date of grant
of such Performance Award. The number of shares specified in each of clauses
(1), (2) and (3) of the preceding sentence shall be subject to adjustment in the
same manner as provided in Paragraph XI with respect to shares of Common Stock
subject to Options then outstanding, and all of the limitations set forth in the
preceding sentence shall be applied in a manner that will permit compensation
generated under the Plan to constitute "performance-based" compensation for
purposes of section 162(m) of the Code, including, without limitation, counting
against such maximum number of shares, to the extent required under

1

--------------------------------------------------------------------------------

section 162(m) of the Code and applicable interpretive authority thereunder, any
shares subject to Options that are canceled or repriced.

        2.     Paragraph VII(a) of the Plan shall be deleted and the following
shall be substituted therefor:

        "(a) Option Period. The term of each Option shall be as specified by the
Committee at the date of grant; provided, that the term of an Option shall not
exceed ten years"

        3.     The text of Paragraph III of the Plan shall be deleted and the
following shall be substituted therefor:

        "The Plan shall become effective upon the date of its adoption by the
Board, provided the Plan is approved by the shareholders of the Company within
12 months thereafter. Notwithstanding any provision in the Plan, no Option shall
be exercisable and no Performance Award, Phantom Stock Award, Restricted Stock
Award, or Director Stock Award shall vest or become satisfiable prior to such
shareholder approval. Amendment No. 1 to the Plan shall become effective upon
the approval of shareholders at the 2003 Annual Meeting of Shareholders. No
further Awards may be granted under the Plan after 10 years from the date the
Plan is adopted by the Board. The Plan shall remain in effect until all Options
granted under the Plan have been exercised or expired, all Restricted Stock
Awards granted under the Plan have vested or been forfeited, and all Performance
Awards, Phantom Stock Awards, and Director Stock Awards have been satisfied or
expired."

        IN WITNESS WHEREOF, the undersigned has caused this Amendment No. 1 to
Forest Oil Corporation 2001 Stock Incentive Plan to be executed this 8th day of
May, 2003.


 
 
FOREST OIL CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

Newton W. Wilson III
Senior Vice President,
General Counsel & Secretary

2

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT NO. 1 TO FOREST OIL CORPORATION 2001 STOCK INCENTIVE PLAN
